931 A.2d 639 (2007)
John YATES and John L. Dombrowski,
v.
TOWNSHIP OF McKEAN, Erie County, Pennsylvania, Edward Hess, Supervisor, James, Guckes, Supervisor, McKean Township Sewer Authority, Karl Hughes, Member, Michael Wheeling, Member, Elizabeth Riechert, Member, Eric Dedrick, an Individual, and Edward Hess, Individually.
Appeal of Edward Hess, Individual and Eric Dedrick, Individual.
Supreme Court of Pennsylvania.
September 26, 2007.

ORDER
PER CURIAM.
AND NOW, this 26th day of September, 2007, the Order of the Court of Common Pleas of Erie County is affirmed.
Chief Justice CAPPY files a concurring statement.
Justice EAKIN files a concurring statement.
Chief Justice CAPPY, concurring.
I join the Court in its per curiam order. Although I previously joined Mr. Justice Eakin in his dissenting opinion in Burger v. School Board of the McGuffey School District, 923 A.2d 1155 (2007), that case now stands as a majority precedent in this Court, and therefore, stare decisis in this instance.
*640 Justice EAKIN, concurring.
I join the per curiam affirmance. While I remain of the opinion expressed in my dissent in Burger v. School Board of the McGuffey School District, 923 A.2d 1155, 1167 (2007) (Eakin, J., dissenting), I recognize the precedential value of Burger's majority.